USDC IN/ND case 3:21-cv-00147-JD-MGG document 21 filed 08/17/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEONDRE LANGSTON,

               Plaintiff,

                      v.                          CAUSE NO. 3:21-CV-147-JD-MGG

 ALKALA, et al.,

               Defendants.

                                 OPINION AND ORDER

      Deondre Langston, a prisoner without a lawyer, is proceeding against

Correctional Officer Alkala and Sgt. Gannon in their individual capacities for monetary

damages for deliberate indifference to his need for medical attention following a seizure

on December 4, 2020, in violation of the Eighth Amendment. ECF 7. The defendants

asserted an affirmative defense based on failure to exhaust administrative remedies,

and the court set a deadline for the defendants to file one joint summary judgment

motion addressing their affirmative defense. ECF 13; ECF 14. No deadline was

established for Langston to file a motion for summary judgment on the issue of

exhaustion of administrative remedies, because it is not necessary for him to file a

summary judgment motion on this issue. He will have an opportunity to address the

defendants’ contentions by responding to their motion for summary judgment.

Langstone nonetheless filed a one-page motion for summary judgment on the issue of

exhaustion of administrative remedies. In his motion, Langston alleges that he “was

taking all the necessary steps in the grievance process” from the time of the incident
USDC IN/ND case 3:21-cv-00147-JD-MGG document 21 filed 08/17/21 page 2 of 3


until January 21, 2021, when he was restricted from filing grievances for thirty days for

abusing the grievance system. ECF 15.

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light most

favorable to the non-moving party and draw all reasonable inferences in that party’s

favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999).

       Here, Langston provides documentation showing he was restricted from filing

grievances for thirty days beginning January 31, 2021, but he does not explain what

steps he took to exhaust his administrative remedies from December 4, 2020, until the

grievance restriction took effect on January 21, 2021. He alleges only that he “was taking

all the necessary steps in the grievance process.” ECF 15. This conclusory statement is




                                              2
USDC IN/ND case 3:21-cv-00147-JD-MGG document 21 filed 08/17/21 page 3 of 3


insufficient to permit a reasonable fact finder to conclude that Langston exhausted all

the administrative remedies that were available to him.

      For these reasons, Deondre Langston’s motion for summary judgment (ECF 15)

is DENIED.

      SO ORDERED on August 17, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
